United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0670
Issued: November 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 5, 2020 appellant filed a timely appeal from a January 23, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish greater than 13
percent permanent impairment of his right upper extremity for which he previously received
schedule award compensation.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. 2 The facts and circumstances as set forth
in the Board’s prior decision and order are incorporated herein by reference. The relevant facts
are as follows.
On October 29, 2009 appellant, then a 56-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained an injury to his right shoulder as a result of
repetitively moving heavy mail containers while in the performance of duty.3 He stopped work on
January 26, 2010. OWCP paid appellant wage-loss compensation on the supplemental rolls as of
January 6, 2010 and on the periodic rolls as of October 24, 2010.
On February 2, 2010 appellant underwent OWCP-authorized right shoulder arthroscopic
rotator cuff repair, superior labral anterior-posterior (SLAP) reconstruction repair, distal clavicle
excision, and subacromial decompression. On May 17, 2012 he underwent OWCP-authorized
surgery for removal of anterior cervical instrumentation at C5-6, fusion and exploration at C5-6,
anterior cervical discectomy at C4-5 and C6-7, anterior cervical interbody fusion at C4-5 and C67, fresh frozen corticocancellous allograft with mesenchymal stem cell concentrate (Trinity), and
anterior cervical instrumentation at C4-7.
On October 18, 2013 appellant filed a claim for compensation (Form CA-7) for a schedule
award.
In a November 7, 2013 medical report, Dr. Thomas Perlewitz, appellant’s treating
physician and a Board-certified orthopedic surgeon, reported that appellant had reached maximum
medical improvement (MMI) as of May 20, 2013. In accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), he opined that
appellant sustained 28 percent whole person permanent impairment.
OWCP referred appellant, along with a statement of accepted facts (SOAF), a series of
questions and the case file to Dr. Allan Brecher, a Board-certified orthopedic surgeon, for a second
opinion evaluation regarding the extent of his right upper extremity permanent impairment.
In a December 20, 2016 report, Dr. Brecher indicated that he reviewed the medical
evidence of record, including the SOAF. He referred to the sixth edition of the A.M.A., Guides4
to calculate his impairment rating using the range of motion (ROM) methodology, noting that

2

Order Remanding Case, Docket No. 19-0025 (issued on September 3, 2019); Docket No. 17-1631 (issued
January 3, 2018).
3

The present claim was assigned OWCP File No. xxxxxx866 by OWCP. Under OWCP File No. xxxxxx171,
OWCP accepted that on August 30, 2005 appellant sustained a left full thickness tear involving the anterior
supraspinatus tendon, aggravation of cervical disc C5-6, and aggravation of radiculopathy as a result of his repetitive
employment duties. It authorized left shoulder arthroscopic repair. On July 22, 2010 OWCP granted appellant a
schedule award for 18 percent permanent impairment of the left upper extremity. It administratively combined OWCP
File Nos. xxxxxx171 and xxxxxx866, with the latter serving as the master file.
4

A.M.A., Guides (6 th ed. 2009).

2

Table 15-5, Shoulder Regional Grid, was not applicable due to appellant’s limited motion. 5
Dr. Brecher referenced Table 15-34 (Shoulder Range of Motion), page 475 to find the following
impairment rating for deficits upon various types of ROM of the right shoulder: three percent for
150 degrees of flexion; three percent for 105 degrees of abduction; two percent for 60 degrees of
internal rotation; two percent for 50 degrees of external rotation; and zero percent for 40 degrees
of abduction, and 50 degrees of extension.6 He combined these values to total 10 percent
permanent impairment of the right upper extremity. Dr. Brecher determined that appellant had
reached MMI on December 20, 2016. He further reported that he could not provide a rating for
appellant’s cervicalgia and cervical disc disease as there was no clear spinal nerve involvement.
OWCP routed Dr. Brecher’s December 20, 2016 report, a SOAF, and the case file to
Dr. Michael M. Katz, a Board-certified orthopedic surgeon, serving as an OWCP district medical
adviser (DMA), for review and determination regarding whether appellant sustained permanent
impairment of the right upper extremity and date of MMI.
On January 23, 2017 Dr. Katz, serving as an OWCP DMA, concurred with Dr. Brecher’s
rating for 10 percent permanent impairment of the right upper extremity. He provided
measurements for loss of motion to the right shoulder from Table 15-34.7 This resulted in a Grade
Modifier 1 due to ROM loss from Table 15-35.8 Dr. Katz reported that Dr. Brecher correctly
referenced Table 15-34 for a stand-alone ROM method of calculating the rating as the Shoulder
Regional Grid, Table 15-5, directed the examiner to use Table 15-34 for key diagnostic factors
consistent with those accepted conditions in instances where normal motion was not present. He
noted that FECA does not allow a schedule award for the spine. Therefore, a diagnosed injury
originating in the spine may be considered only to the extent that it results in permanent impairment
of the extremities, generally manifest as spinal nerve impairment. Dr. Katz noted that Dr. Brecher
could not give a rating for cervicalgia and cervical disc disease as there was no clear spinal nerve
involvement. As Dr. Brecher correctly applied the procedures set forth by FECA/OWCP and the
A.M.A., Guides, Dr. Katz opined that his evaluation should be accepted over Dr. Perlewitz’ 2013
report. He concluded that appellant had 10 percent permanent impairment of the right upper
extremity and that he reached MMI on December 20, 2016, the date of Dr. Brecher’s examination.
By decision dated March 9, 2017, OWCP granted appellant a schedule award for 10
percent permanent impairment of his right upper extremity. The award ran for 31.2 weeks from
December 20, 2016 through July 26, 2017 and was based on the January 23, 2017 DMA report.
Appellant appealed to the Board on July 24, 2017. By decision dated January 3, 2018, the
Board set aside OWCP’s March 9, 2017 schedule award decision and remanded the case for further
development. 9 The Board found that OWCP had inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. The
5

Id. at 405.

6

Id. at 475.

7

Id.

8

Id. at 477.

9

Docket No. 17-1631 (issued January 3, 2018).

3

Board noted that, following OWCP’s development of a consistent method for calculating
permanent impairment for upper extremities, OWCP would issue a de novo decision.
On remand OWCP referred appellant to Dr. Brecher for a supplemental evaluation in
accordance with the A.M.A., Guides and FECA Bulletin No. 17-06.10
In an April 24, 2018 supplemental report, Dr. Brecher provided examination findings and
noted that he could not provide a spinal nerve rating until appellant underwent an electromyogram
(EMG) study and perhaps had his carpal tunnel addressed. He referenced Table 15-34, Shoulder
Range of Motion, noting that he previously found appellant had 13 percent permanent impairment
of his right upper extremity, which was a grade modifier of 2 under Table 15-35, Range of Motion
Grade Modifiers. Dr. Brecher concluded that appellant had 13 percent permanent impairment of
the right upper extremity. He determined that appellant reached MMI on April 24, 2018, the date
of examination. Dr. Brecher further noted that, based on the A.M.A., Guides, the diagnosis-based
impairment (DBI) method was not applicable for a rotator cuff injury full thickness tear because
appellant had abnormal motion.
Following Dr. Brecher’s April 24, 2018 evaluation, OWCP authorized and scheduled
appellant for an EMG and nerve conduction velocity (NCV) study on May 22, 2018.
In a May 22, 2018 report, Dr. C. Johnson, a Board-certified radiologist, indicated that
appellant’s bilateral EMG/NCV study revealed bilateral carpal tunnel syndrome and bilateral midcervical root irritation.
On June 18, 2018 Dr. Brecher resubmitted his April 24, 2018 report with an accompanying
addendum. He reported that he reviewed the May 22, 2018 EMG, which was consistent with
bilateral carpal tunnel syndrome and bilateral mid cervical root irritation, right greater than left.
Dr. Brecher noted that his opinion was unchanged because it was not possible to provide appellant
a true permanent impairment rating until his carpal tunnel syndrome was addressed and further
treatment was provided.
On July 30, 2018 OWCP referred the SOAF and Dr. Brecher’s April 24, 2018 report to
Dr. Katz for an opinion in accordance with the Board’s January 3, 2018 decision.
In an August 3, 2018 report, Dr. Katz noted review of Dr. Brecher’s initial December 20,
2016 report and supplemental April 24, 2018 report. Utilizing the DBI method, under Table 15-5,
page 403, the class of diagnosis (CDX) for acromioclavicular (AC) joint injury status post distal
clavicle resection resulted in a class 1 impairment with a default value of 1 0. Dr. Katz assigned a
grade modifier for functional history (GMFH) of 2, a grade modifier for physical examination
(GMPE) of 2, and a grade modifier for clinical studies (GMCS) of 1. He utilized the net adjustment
formula, (GMFH - CDX) + (GMPE - CDX) + (GMCS-CDX) = (2-1) + (2-1) + (1-1) = +2, which
resulted in a grade E or 13 percent permanent impairment of the right upper extremity. Dr. Katz
concluded that, as appellant had previously received a schedule award for 10 percent permanent
impairment of the right upper extremity, he was entitled to an award for an additional three percent
permanent impairment of the right upper extremity.

10

FECA Bulletin No. 17-06 (May 8, 2017).

4

By decision dated September 13, 2018, OWCP granted appellant a schedule award for an
additional 3 percent permanent impairment of the right upper extremity, for a total 13 percent
permanent impairment of the right upper extremity. The award ran for 9.36 weeks from April 24
through June 28, 2018 and was based on the reports of Dr. Brecher and the DMA.
On October 2, 2018 appellant appealed to the Board. By decision dated September 3, 2019,
the Board set aside OWCP’s September 13, 2018 schedule award decision and remanded the case
for further development followed by a de novo decision.11
Following the Board’s decision, OWCP forwarded the case record, an updated SOAF, and
the relevant medical reports to Dr. Katz. It requested he review the October 28, 2019 SOAF, the
May 22, 2018 EMG/NCV study, and the addendum provided as a supplement to Dr. Brecher’s
April 24, 2018 report.
In a November 5, 2019 report, Dr. Katz reviewed the requested medical evidence and
concurred with Dr. Brecher’s rating of 13 percent permanent impairment of the right upper
extremity. He acknowledged review of the newly-submitted medical records and Dr. Brecher’s
addendum report as directed. Dr. Katz concurred that appellant had not yet reached MMI for his
accepted cervical condition/spinal nerve impairment. He further noted that FECA does not allow
a schedule award for the spine; therefore, a diagnosed injury originating in the spine may be
considered only to the extent that it results in permanent impairment of the extremities, generally
reflected as spinal nerve impairment. As such, Dr. Katz opined that, according to OWCP policy,
spinal nerve injuries that cause spinal impairment to the extremities, The Guides Newsletter, Rating
Spinal Nerve Extremity Impairment (The Guides Newsletter) (July/August 2009) must be utilized.
He also noted that appellant’s carpal tunnel needed to be addressed before a spinal nerve
impairment rating could be determined, noting that the medical records lacked sufficient detail to
permit an assignment of spinal nerve impairment at that juncture. With respect to appellant’s right
shoulder impairment rating, Dr. Katz noted that his findings were identical to those of his prior
August 3, 2018 report, utilizing the ROM method to determine that appellant sustained 13 percent
permanent impairment of the right upper extremity.
By decision dated January 23, 2020, OWCP granted appellant a schedule award for an
additional 3 percent permanent impairment of the right upper extremity, for a total of 13 percent
permanent impairment of the right upper extremity. The award ran for 9.36 weeks from April 24
through June 28, 2018 and was based on the November 5, 2019 DMA report.
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. 12 However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results and
to ensure equal justice under the law to all claimants, OWCP has adopted the A.M.A., Guides as

11

Order Remanding Case, Docket No. 19-0025 (issued September 3, 2019).

12

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

5

the uniform standard applicable to all claimants.13 As of May 1, 2009, the sixth edition of the
A.M.A., Guides is used to calculate schedule awards.14
Neither FECA nor its regulations provide for a schedule award for impairment to the back
or to the body as a whole. 15 Furthermore, the back is specifically excluded from the definition of
organ under FECA. 16 The sixth edition of the A.M.A., Guides does not provide a separate
mechanism for rating spinal nerve injuries as impairments of the ex tremities. Recognizing that
FECA allows ratings for extremities and precludes ratings for the spine, The Guides Newsletter
offers an approach to rating spinal nerve impairments consistent with sixth edition methodology.
For peripheral nerve impairments to the upper or lower extremities resulting from spinal injuries,
OWCP’s procedures indicate that The Guides Newsletter is to be applied. 17 The Board has
recognized the adoption of this methodology for rating extremity impairment, including the use of
The Guides Newsletter, as proper in order to provide a uniform standard applicable to each
claimant for a schedule award for extremity impairment originating in the spine. 18
In determining impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated. With respect to the shoulder, the relevant portion of the arm for the present case,
reference is made to Table 15-5, Shoulder Regional Grid, beginning on page 401. After the CDX
is determined from the Shoulder Regional Grid (including identification of a default grade value),
the net adjustment formula is applied using the GMFH, GMPE, and GMCS. The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).19
The A.M.A., Guides also provide that the ROM impairment is to be used as a stand-alone
rating for upper extremity impairments when other grids direct its use or when no other diagnosisbased sections are applicable. 20 If ROM is used as a stand-alone approach, the total of motion
impairment for all units of function must be calculated. All values for the joint are measured and

13

20 C.F.R. § 10.404; L.T., Docket No. 18-1031 (issued March 5, 2019); see also Ronald R. Kraynak, 53 ECAB
130 (2001).
14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5.a. (March 2017).
15

K.Y., Docket No. 18-0730 (issued August 21, 2019); L.L., Docket No. 19-0214 (issued May 23, 2019); N.D., 59
ECAB 344 (2008 Tania R. Keka, 55 ECAB 354 (2004).
16

5 U.S.C. § 8101(19); G.S., Docket No. 18-0827 (issued May 1, 2019); Francesco C. Veneziani, 48 ECAB
572 (1997).
17

E.D., Docket No. 13-2024 (issued April 24, 2014); D.S., Docket No. 13-2011 (issued February 18, 2014).

18

M.S., Docket No. 20-0276 (issued September 15, 2021).

19

See A.M.A., Guides (6 th ed. 2009) 405-12. Table 15-5 also provides that, if motion loss is present for a claimant
with certain diagnosed conditions, permanent impairment may alternatively be assessed using Section 15.7 (ROM
impairment). Such a ROM assessment stands alone and is not combined with a DBI rating. Id. at 401-05, 475-78.
20

Id. at 461.

6

added.21 Adjustments for functional history may be made if the evaluator determines that the
resulting impairment does not adequately reflect functional loss and functional reports are
determined to be reliable. 22
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.] Guides caution that, if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM); and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the [A.M.A.,]
Guides allow for the use of both the DBI and ROM methods to calculate an
impairment rating for the diagnosis in question, the method producing the higher
rating should be used.”23 (Emphasis in the original.)
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allows for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”24
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of permanent
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified. 25
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish more than 13
percent permanent impairment of his right upper extremity for which he previously received
schedule award compensation.

21

Id. at 473.

22

Id. at 474.

23

FECA Bulletin No. 17-06 (May 8, 2017)

24

Id.

25

See supra note 15. See also D.J., Docket No. 19-0352 (issued July 24, 2020).

7

OWCP referred appellant for a second opinion evaluation with Dr. Brecher on April 24,
2018 who determined that appellant had reached MMI. Regarding permanent impairment of the
right shoulder, Dr. Brecher determined that the DBI methodology could not be used due to
abnormal motion findings. He referenced Table 15-34, Shoulder Range of Motion, noting that he
previously found appellant had 13 percent permanent impairment of his right upper extremity,
which was a grade modifier of 2 under Table 15-35, Range of Motion Grade Modifiers. Utilizing
the ROM method, Dr. Brecher calculated 13 percent permanent impairment of the right upper
extremity. In his June 18, 2018 addendum report, Dr. Brecher reported that while the May 22,
2018 EMG/NCV study was consistent with bilateral carpal tunnel syndrome and bilateral mid
cervical root irritation, it was not possible to provide appellant a true permanent impairment rating
pertaining to his cervical conditions until the carpal tunnel syndrome was addressed and further
treatment was provided.
In accordance with its procedures, 26 OWCP properly referred the evidence of record to
Dr. Katz, serving as the DMA, who reviewed the additional diagnostic study and clinical findings
of Dr. Brecher. In his November 5, 2019 report, Dr. Katz concluded that appellant’s right shoulder
permanent impairment under the ROM rating method was greater than his right shoulder
impairment using the DBI rating method. He concurred with Dr. Brecher, pursuant to the sixth
edition of the A.M.A., Guides, finding that the ROM methodology established 13 percent
permanent impairment of the right upper extremity. Dr. Katz further determined that Dr. Brecher
correctly found that MMI had not been reached with respect to appellant’s accepted cervical
condition/spinal nerve impairment to warrant a schedule award, noting that the medical records
lacked sufficient detail to permit an assignment of spinal nerve impairment at that given time .
The Board finds that Dr. Katz properly determined that appellant had 13 percent permanent
impairment of the right upper extremity. 27 The DMA properly applied the standards of the A.M.A.,
Guides to the physical examination findings of Dr. Brecher.28 He accurately summarized the
relevant medical evidence and reached conclusions about appellant’s conditions that comported
with these findings. 29 The DMA properly referred to The Guides Newsletter, which explains that
the diagnosed injury originating in the spine may be considered only to the extent that it results in
permanent impairment of the extremities, generally reflected as spinal nerve impairment. He
correctly noted that FECA does not allow a schedule award for the spine, though it does allow for
schedule awards for spinal nerve injuries resulting in impairment of the extremities. 30 As the DMA
report is detailed, well-rationalized, and based on a proper factual background, his opinion
represents the weight of the medical evidence. 31
The Board, thus, finds that OWCP properly determined that appellant was entitled to no
more than 13 percent permanent impairment of the right shoulder based on the clinical findings
26

Id.

27

P.T., Docket No. 20-0040 (issued on May 17, 2021).

28

L.H., Docket No. 20-1550 (issued on April 13, 2021).

29

See C.W., Docket No. 19-1590 (issued September 24, 2020).

30

Supra note 15.

31

Id.

8

and reports of Dr. Brecher and Dr. Katz.32 There is no probative medical evidence of record
demonstrating greater impairment than that previously awarded. 33 Therefore, appellant has not
met his burden of proof to establish an increased schedule award. 34
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish more than 13
percent permanent impairment of his right upper extremity for which he previously received
schedule award compensation.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

32

See J.S., Docket No. 19-1567 (issued April 1, 2020); J.M., Docket No. 18-1334 (issued March 7, 2019).

33

See D.F., Docket No. 17-1474 (issued January 26, 2018); A.T., Docket No. 16-0738 (issued May 19, 2016).

34

R.C., Docket No. 20-0274 (issued on May 13, 2021).

9

